FILED 

                                                                 OCTOBER 1,2015 

                                                             In the Office of the Clerk of Court 

                                                           W A State Court of Appeals, Division III 





         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                            DIVISION THREE 


STATE OF WASHINGTON,                           )         No. 32654-3-III
                                               )
                     Respondent,               )
                                               )
              v.                               )          UNPUBLISHED OPINION
                                               )
PHILIP PATRICK MOORE,                          )

                                               )

                     Appellant.                )


       LA WRENCE-BERREY, J. - Philip Moore appeals his convictions for conspiracy to

commit first degree assault, first degree assault, and attempted first degree assault. He

contends that (I) the evidence was insufficient to support the conviction for conspiracy to

commit first degree assault, (2) the trial court erred in instructing the jury on an

uncharged means of committing first degree assault and attempted first degree assault,

and (3) the trial court erred in imposing restitution without Mr. Moore being present. In a

statement ofadditional grounds for review (SAG), Mr. Moore also contends that his

counsel provided ineffective representation by failing to call an exculpatory witness to

testifY at trial. We disagree and affirm.
No. 32654-3-II1
State v. Moore


                                        FACTS

      On September 21, 2013, Philip Moore called J aimie Nelson who was shopping at

Wal-Mart asking her if she would drive him from his home to a location in Spokane

Valley. She had received similar requests from Mr. Moore before. She told Mr. Moore

that she would have to check with her fiance, Steven Brown, when she returned home.

Mr. Moore sent numerous texts afterwards and was quite persistent. When Ms. Nelson

got home, she discussed Mr. Moore's request with Mr. Brown, and Mr. Brown was

willing. Ms. Nelson then called Mr. Moore and told him that they were on their way.

When they arrived at Mr. Moore's house, they sat down in the living room and Mr.

Moore gave Mr. Brown a rock of crack cocaine to smoke.

      Unbeknownst to Mr. Brown and Ms. Nelson, Lawrence Adams, alk/a "Black," had

recently arrived at Mr. Moore's house and was hidden in another room. All four people

knew each other from buying and selling drugs.

      Mr. Brown and Ms. Nelson were avoiding any contact with Black because they

knew that Black believed they had stolen items from him. Black had threatened them,

including warning Mr. Brown that he would bum his house down and harm his family.

Because of their fear, Mr. Brown and Ms. Nelson had called the police and stayed away

from town. Mr. Moore also knew that Black believed Mr. Brown and Ms. Nelson had


                                           2

No. 32654-3-III
State v. Moore


stolen from him. Mr. Moore knew that in the drug world in which he lived, there would

be pretty severe consequences to Ms. Nelson and Mr. Brown for ripping off Black.

       As Mr. Moore, Mr. Brown, and Ms. Nelson sat around the living room table, Mr.

Moore brought up the topic that Black believed the two had stolen from him. At this

point, Black came from another room into the living room and said, "[W]hat mother

fucker, you didn't think I would find you?" Report of Proceedings (RP) at 66. Black had

a three-foot pipe wrapped in duct tape. He began beating Mr. Brown. Mr. Moore joined

in as Black continued to assault Mr. Brown until Mr. Brown lost consciousness. Prior to

losing consciousness, Mr. Brown was getting spit on, and both Mr. Moore and Black

were urinating on him. Mr. Moore and Black were making a game out of the assault,

taking turns.

       Ms. Nelson, who was witnessing the attack on Mr. Brown went for her cell phone.

Black saw this, and swung the pipe at Ms. Nelson's head and face. Black took her phone.

Ms. Nelson, with blood in her eye, tried to get up because Mr. Brown had fallen off his

chair and was unresponsive and shaking on the floor. Black hit her in the abdomen and

she too fell on the floor. Black told her not to move. Black asked Mr. Moore to get him a

knife. Mr. Moore returned with scissors. Black cut off Ms. Nelson's hair with the

scissors.


                                           3

No. 32654-3-II1
State v. Moore


       After the attack, Mr. Moore told Ms. Nelson that she and Mr. Brown would have

to get out of his house. Mr. Moore did not call 911, and Ms. Nelson no longer had her

cell phone because it was taken during the attack. Mr. Moore and Ms. Nelson dragged an

unconscious Mr. Brown outside and placed him in a vehicle. Ms. Nelson drove Mr.

Brown to the hospital. Ms. Nelson left the hospital but later returned for medical

treatment.

       The day after the assault, detectives found a pipe with blood on it in a fenced lot

located next to Mr. Moore's home. Deoxyribonucleic acid (DNA) testing of the pipe

revealed a match to Mr. Brown's DNA. Detectives also collected a strand of hair with

staining on it from Mr. Moore's home. Analysis of the staining on the strand of hair

confirmed a major female contributor of DNA matching Ms. Nelson and a minor male

contributor matching Mr. Moore.

      The State charged Mr. Moore as a principal or an accomplice with conspiracy to

commit first degree assault against Mr. Brown and first degree assault against Mr. Brown.

The State also charged Mr. Moore as a principal or an accomplice with attempted first

degree assault of Ms. Nelson.

      At trial, Mr. Moore testified in his own defense. He testified that on

September 21, 2013, Ms. Nelson called him because she wanted to come get some drugs


                                             4

No. 32654-3-II1
State v. Moore


from him. Mr. Moore told Ms. Nelson that if she picked him up, he might be able to

make some arrangements. He claimed that after the telephone call, he fell asleep for three

hours and, by the time he awoke, he did not think Ms. Nelson was coming to his house.

He testified that he then called Black to order drugs from him. Black thereafter arrived

out his house and, just prior to Black leaving, both Ms. Nelson and Mr. Brown arrived.

Black then instructed him to give them some crack, and then Black hid. He claimed that

he did not have an agreement with Black to set up a meeting with Mr. Brown and Ms.

Nelson so that Black could attack them. He testified, 'The only agreement me and Black

made was, he asked me if they ever showed up to call him. That was it." RP at 212. Mr.

Moore testified that he did not bring everybody together, but rather, "[i]t's just

circumstances, situations and issues brought everyone together." RP at 227.

       The witness accounts differed regarding Mr. Moore's involvement in the assaults.

Mr. Moore testified he did not touch Ms. Nelson or Mr. Brown. He stated Black grabbed

the scissors himself and cut Ms. Nelson's hair. Mr. Moore also stated he was outside for

most of the attack.

       Mr. Brown testified that Mr. Moore "joined in on the attack" and took turns with

Black hitting him. RP at 68. Mr. Brown also stated that both Mr. Moore and Black

urinated on him.



                                              5

No. 32654-3-II1
State v. Moore


       Ms. Nelson testified that Black asked Mr. Moore to get him a knife. Mr. Moore

came back with scissors and gave them to Black, who then cut Ms. Nelson's hair. Ms.

Nelson also testified that Mr. Moore walked through the living room a few times and

watched as the assaults occurred. Finally, she stated that while she was lying on the floor,

Mr. Moore and Black discussed raping her with a broom so that Mr. Brown would have

to watch, but they did not go through with it.

       Both victims and Detective Benjamin Estes also testified regarding the injuries

inflicted during the attack. Mr. Brown testified his teeth were broken. He suffered from

grand mal seizures, petit mal seizures, and had been in and out of the hospital four or five

times since the beating. He had chronic headaches and back pain. Additionally, because

of his injuries, he lost his job.

       Detective Estes testified that right after the attack, physicians informed him that in

all likelihood Mr. Brown was going to die as a result of the severe injuries to his lungs

and brain. He had been deprived of oxygen for a long period of time, and he remained on

a ventilator because he could not breathe on his own. He also remained in a continuous

epileptic seizure the whole time he was in the hospital. The doctors concluded that the

beating was severe enough to kill him.




                                              6

No. 32654-3-111
State v. Moore


       Ms. Nelson testified that when she returned to the hospital, her eye was swollen

closed and medical staff determined that her jaw was broken, that she needed six staples

to close a gash on the back of her head, that she had a fractured cheek bone so that her

cheek was pushed into her face, and that she would have to undergo surgery to have bone

removed from the back of her eye.

       Mr. Moore testified that he believed Mr. Brown was either dead or would die from

the beating. After Ms. Nelson left to take Mr. Brown to the hospital, Mr. Moore began

cleaning his apartment because "[t]here was blood all over my walls, over all my floor[,]

hair everywhere." RP at 208.

       After the evidence was presented, the jury deliberated and returned gUilty verdicts

on all three charges. The jury also returned special verdicts finding that Mr. Moore was

armed with a deadly weapon at the time of the commission of the first degree assault and

the attempted first degree assault.

       At sentencing, the trial court found that Mr. Moore was a persistent offender and

sentenced him to life in prison without the possibility of early release. Defense counsel

agreed to leave restitution open for up to 180 days but informed the trial court that Mr.

Moore did not waive his right to be present at the restitution hearing. Subsequently, on




                                             7

No. 32654-3-III
State v. Moore


August 1, 2014, the trial court entered an order setting restitution at $463.65. The order

shows that defense counsel telephonically approved entry of the order.

       Mr. Moore appeals.

                                         ANALYSIS

       1. 	   Whether sufficient evidence supported Mr. Moore's conviction/or
              conspiracy to commit first degree assault

       Mr. Moore contends that insufficient evidence supports his conviction for

conspiracy to commit first degree assault because the State failed to show any agreement

between him and Mr. Adams to commit first degree assault.

       "The State ... must produce substantial evidence to support the elements of a

crime." State v. Butler, 165 Wash. App. 820, 829, 269 P.3d 315 (2012). This court reviews

de novo whether the State has met its burden of production. Id. Where a defendant

challenges the sufficiency of the evidence, the reviewing court must "view the evidence

in the light most favorable to the State and determine whether any rational trier of fact

could have found the elements of the charged crime beyond a reasonable doubt." State v.

Brown, 162 Wash. 2d 422, 428, 173 P.3d 245 (2007). The reviewing court must also give

deference "to the trier of fact on issues of conflicting testimony, credibility of witnesses,

and the general persuasiveness of the evidence." Butler, 165 Wn. App. at 829.




                                              8

No. 32654-3-II1
State v. Moore


       To prove the conspiracy charge, the State had to show that Mr. Moore agreed with

one or more persons to cause conduct constituting assault in the first degree, that he made

the agreement with the intent that such conduct be performed, and that a

person involved in the agreement took a substantial step in pursuance of the agreement.

RCW 9A.28.040(1). The agreement can be informal and may even be based on

circumstantial evidence. Butler, 165 Wn. App. at 834. "Purely circumstantial evidence

may be sufficient if it permits the jury to infer beyond a reasonable doubt that the

defendant committed the crimes charged." State v. King, 113 Wash. App. 243, 269, 54 P.3d
1218 (2002). Circumstantial evidence may consist of declarations, acts, conduct, or

concert of action. Butler, 165 Wn. App. at 834. Concert of action consists of all the

parties working together understandingly, with a single design for the accomplishment of

a common purpose. King, 113 Wn. App. at 284 (quoting State v. Casarez-Gastelum, 48
Wash. App. 112, 116,738 P.2d 303 (1987)).

       Here, the evidence, viewed in the light most favorable to the State, supports Mr.

Moore's conviction as a member of the conspiracy. Mr. Moore knew Black believed that

Mr. Brown and Ms. Nelson had stolen from him and believed there would be

consequences for them. Mr. Moore had agreed to call Black if Mr. Brown or Ms. Nelson

ever came to his house. Mr. Moore called Ms. Nelson on September 21, 2013, and asked


                                             9

No. 32654-3-III
State v. Moore


her to come to his house to give him a ride. Ms. Nelson said she was not home and would

check with her fiance, Mr. Brown, once she returned home. When she returned home,

she spoke with her fiance, and he agreed. Ms. Nelson then called Mr. Moore and said she

and Mr. Brown would be over to give him a ride. At some point, and a jury could believe

it was immediately after Mr. Moore's second conversation with Ms. Nelson, Mr. Moore

called Black and Black came over to his house. A jury could find, based on this evidence,

that Mr. Moore had set the trap. Moreover, Mr. Moore's participation in the attack was

another piece of evidence that supported the conspiracy charge. Thus, there was

sufficient evidence supporting the jury's conclusion that Mr. Moore agreed with Black to

engage in conduct that would constitute first degree assault.

       Mr. Moore also argues that Washington law does not allow for conspiracy based

on accomplice liability, but he fails to support his argument with any authority directly on

point. He cites State v. Pacheco, 125 Wash. 2d 150, 155,882 P.2d 183 (1994) for the

proposition that "[a] conspiratorial agreement necessarily requires more than one to agree

because it is impossible to conspire with oneself." In Pacheco, the co-conspirator was an

undercover officer, who presumably did not actually agree to commit a crime. There, the

Pacheco court held that the absence of a bilateral agreement to commit the crime

precluded a conspiracy conviction for the crime. Id. at 155-59. Pacheco is



                                             10 

No. 32654-3-II1
State v. Moore


distinguishable. Here, circumstantial evidence shows that Mr. Moore intentionally set up

the meeting between Black and the two victims, knowing that in the drug world in which

they lived, there would be pretty severe consequences for the victims.

       2. 	   Whether the trial court erred in instructing the jury on an uncharged means
              ofcommitting first degree assault and attempted first degree assault

       Mr. Moore contends the trial court erred in instructing the jury on an uncharged

means of committing first degree assault and attempted first degree assault. "This court

reviews de novo whether a jury instruction accurately states the law without misleading

the jury." State v. Chino, 117 Wash. App. 531, 538, 72 P.3d 256 (2003). While Mr. Moore

did not object to the instructions at trial, such an issue involving the omission of elements

of the charged crime is a '" manifest error affecting a constitutional right,'" which this

court may consider for the first time on appeal. Id. (quoting RAP 2.5(a)(3)).

       There are three alternative means of committing first degree assault.

RCW 9A.36.011 provides:

       (1) A person is guilty of assault in the first degree if he or she, with intent to
       inflict great bodily harm:
               (a) Assaults another with a firearm or any deadly weapon or by any
       force or means likely to produce great bodily harm or death; or
               (b) Administers, exposes, or transmits to or causes to be taken by
       another, poison, the human immunodeficiency virus as defined in chapter
       70.24 RCW, or any other destructive or noxious substance; or
               (c) Assaults another and inflicts great bodily harm.



                                              11 

No. 32654-3-III
State v. Moore


The State charged Mr. Moore with only the third means of first degree assault against Mr.

Brown. The information provided:

       That the defendants, LAWRENCE W. ADAMS and PHILIP PATRI CK
       MOORE, as actors and/or accomplices, in the State of Washington, on or
       about September 21, 2013, did, with intent to inflict great bodily harm,
       intentionally assault STEVEN R. BROWN and did inflict great bodily
       harm.

Clerk's Papers (CP) at 2 (italics added). Yet, the court's instruction on first degree

assault only included the first means, providing: "A person commits the crime of assault

in the first degree when, with intent to inflict great bodily harm, he or she assaults

another with any deadly weapon or by any force or means likely to produce great bodily

harm or death." CP at 135 (emphasis added). The court also gave a "to convict"

instruction providing that one of the elements the jury needed to find was that Mr. Moore

committed the assault "with a deadly weapon or by a force or means likely to produce

great bodily harm or death." CP at 136.

       Additionally, the State charged Mr. Moore with only the third means of attempted

first degree assault against Ms. Nelson. The information provided:

      That the defendants, LAWRENCE W. ADAMS and PHILIP PATRICK
      MOORE, as actors and/or accomplices, in the State of Washington, on or
      about September 21,2013, did, with intent to commit the crime of First
      Degree Assault as set out in RCW 9A.36.011, committed an act which was
      a substantial step toward that crime, by attempting, with intent to inflict


                                             12
No. 32654-3-III
State v. Moore


       great bodily harm, to intentionally assault JAIMIE R. NELSON and did
       inflict great bodily harm.

CP at 3 (italics added). Yet, the court's "to convict" instruction for attempted first degree

assault referenced the court's instruction for first degree assault, which again only

included the first means of first degree assault.

       However, the State argues that Mr. Moore invited error by requesting the

erroneous instructions on first degree assault and attempted first degree assault. The

Washington Supreme Court has held, "A party may not request an instruction and later

complain on appeal that the requested instruction was given." State v. Boyer, 91 Wn.2d

342,345,588 P.2d 1151 (1979). Although a "strict rule," appellate courts "have rejected

the opportunity to adopt a more flexible approach." State v. Studd, l37 Wn.2d 533, 547,

973 P .2d 1049 (1999). Thus, under the doctrine, "even where constitutional rights are

involved, [appellate courts] are precluded from reviewing jury instructions when the

defendant has proposed an instruction or agreed to its wording." State v. Winings, 126
Wash. App. 75, 89,107 P.3d 141 (2005).

       Here, Mr. Moore requested two different instructions for first degree assault, one

which instructed on the first means and another on the third means. But the "to convict"

instructions he requested for both first degree assault and attempted first degree assault




                                              l3
No. 32654-3-111
State v. Moore


only included the first, uncharged means as a necessary element. Mr. Moore, therefore,

invited instructional error, and we are precluded from reviewing this issue.

       3. 	   Whether the trial court erred in imposing restitution without Mr. Moore
              being present

       Mr. Moore challenges the restitution order, contending that it was wrongfully

entered in his absence and that he is entitled to a new hearing at which he can participate.

       A trial court's authority to impose restitution is statutory. State v. Gray, 174

Wn.2d 920,924,280 P.3d 1110 (2012) (quoting State v. Gonzalez, 168 Wn.2d 256,261,

226 P.3d 131 (2010». RCW 9.94A.753 grants trial courts broad authority to order

restitution. Id. at 925. RCW 9.94A.753(5) states that a court shall order restitution

"whenever the offender is convicted of an offense which results in injury to any person or

damage to or loss of property." Additionally, "the court shall order restitution in all cases

where the victim is entitled to benefits under the crime victims' compensation act, chapter

7.68 RCW." RCW 9.94A.753(7).

       The court's determination of the amount of restitution "must be accurate and may

be accomplished by either (1) the defendant's admission or acknowledgement or (2) a

preponderance of the evidence." State v. Ryan, 78 Wash. App. 758, 761, 899 P.2d 825

(1995). "A sentencing court does not need to hold an evidentiary hearing to determine

the proper amount of restitution if a defendant acknowledges or admits to the amount of

                                             14 

No. 32654-3-111
State v. Moore


loss suffered by the victim." State v. Duvall, 86 Wash. App. 871, 875,940 P.2d 671 (1997).

But if an offender timely objects, he or she is entitled to a restitution hearing. Ryan, 78

Wn. App. at 762. Furthermore, a defendant has a right to be present at sentencing.

CrR 3.4(a). The setting of restitution is an integral part of sentencing. State v. Kisor, 68
Wash. App. 610, 620, 844 P.2d 1038 (1993).

       The judgment and sentence, which Mr. Moore signed, included a statement that

the calculation of legal financial obligations "does not include all restitution ... which

may be set by a later order of the court." CP at 185. The judgment and sentence also

stated, "An agreed restitution order may be entered." CP at 185.

       Subsequently, on August 1, 2014, the trial court entered a restitution order in the

amount of$463.65. The order indicates that defense counsel telephonically approved

entry of the restitution order. We infer that defense counsel conferred with his client and

obtained permission for entry of the order. Otherwise, defense counsel would have

objected rather than approve its entry.

                      STATEMENT OF ADDITIONAL GROUNDS

       In a pro se SAG, Mr. Moore contends that his counsel at trial was ineffective. He

claims that counsel failed to investigate Amy Mills, his girl friend at the time of the

incident, who was listed as an eyewitness in the State's affidavit of facts. He claims he


                                             15 

No. 32654-3-III
State v. Moore


directed counsel to interview Ms. Mills but that counsel failed to do so. Mr. Moore

attached a copy of a handwritten letter purportedly written by Ms. Mills in support of his

SAG. Mr. Moore contends the letter is "exculpatory in nature, and directly relevant in

relation to the outcome of the trial." SAG at 3. In his supplemental SAG, Mr. Moore

attached a transcript of Ms. Mills's testimony in the case against Black. Mr. Moore

contends this testimony could have changed the outcome of his own triaL

       A claim for ineffective assistance of counsel presents a mixed question of law and

fact, which this court reviews de novo. State v. Jones, 183 Wn.2d 327,338-39, 352 P.3d
776 (2015). "Competency of counsel is determined based upon the entire record below."

State v. McFarland, 127 Wn.2d 322,335,899 P.2d 1251 (1995).

       To demonstrate ineffective assistance of counsel, a defendant must show:

(1) defense counsel's representation was deficient, i.e., it fell below an objective standard

of reasonableness based on consideration of all the circumstances; and (2) defense

counsel's deficient representation prejudiced the defendant, i.e., there is a reasonable

probability that, except for counsel's unprofessional errors, the result of the proceeding

would have been different. Id. at 334-35. There is a strong presumption that counsel's

representation was effective. State v. Weber, 137 Wash. App. 852, 858, 155 P.3d 947

(2007). However, this presumption may be rebutted "where there is no conceivable


                                             16 

No. 32654-3-III
State v. Moore


legitimate tactic explaining counsel's performance." State v. Reichenbach, 153 Wash. 2d
126, 130, 101 P.3d 80 (2004).

       Failure to investigate a witness and also failure to call a witness are both

recognized bases for a claim of ineffective assistance of counsel. Jones, 183 Wn.2d at

339-40; Weber, 13 7 Wn. App. at 858. But "this court cannot deem the failure to

investigate or to call witnesses prejudicial unless the record supports the determination

that these witnesses would have been helpful to the defense." Weber, 137 Wn. App. at

858.

       Where, as here, a claim is brought on direct review, this court will not consider

matters outside the trial record. McFarland, 127 Wn.2d at 335. The record on appeal is

insufficient for this court to consider Mr. Moore's SAG claims. IfMr. Moore wishes to

raise issues on appeal that require evidence of facts outside the record, he must raise them

in a personal restraint petition. Id.

       In summary, we affirm Mr. Moore's conviction for conspiracy to commit first

degree assault, hold that the instructional errors were invited and not reviewable, and that

the restitution amount was approved by Mr. Moore prior to entry of the restitution order.




                                             17 

No. 32654-3-111
State v. Moore


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                         Lawrence-Berrey, J.

WE CONCUR:




                                         Brown, J.




                                            18